Filed 1/4/22 Talib v. Van Lingen Towing CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

 TALMADGE ADIB TALIB,                                                  B288525

           Plaintiff and Appellant,                                    Los Angeles County
                                                                       Super. Ct. No. BC580054
           v.

 VAN LINGEN TOWING, INC., et al.,

           Defendants and Respondents.


     APPEAL from a judgment of the Superior Court of Los
Angeles County, Robert Broadbelt, Judge. Affirmed.

     Talmadge Adib Talib, in pro. per., for Plaintiff and
Appellant.

         No appearance for Defendants and Respondents.

                                ________________________
       Police stopped Talmadge Adib Talib just before midnight on
April 26, 2013. His car lacked headlights and a current
registration sticker, and he was driving on a suspended driver’s
license. Police impounded Talib’s car, which was towed, and cited
him to appear in court on June 2, 2013, for driving on a
suspended license. Talib sued in federal court to challenge this
police stop. The federal court apparently adjudicated the matter
for the defense.
       In state court, Talib then sued Van Lingen Towing, Inc.
and Robert Van Lingen (collectively, “Van Lingen”) because, at
police direction, these defendants towed Talib’s car from the
arrest scene. The trial court granted Van Lingen’s motion for
summary judgment in 2018. The court reasoned Van Lingen had
acted in good faith and as the Los Angeles County Sheriff’s
Department’s agent when it towed Talib’s car. This situation
defeated Talib’s conversion claim, the court ruled, because Talib
had no possessory interest in his car once police impounded it.
Talib’s fraud claim failed because Van Lingen gave Talib proper
notice of the auction when Talib failed to pay storage fees for his
car. Neither could a negligence claim survive Van Lingen’s
undisputed evidence that it breached no duty of care. And Talib’s
claim for intentional infliction of emotional distress failed, the
court finally ruled, because Van Lingen’s conduct was neither
extreme nor outrageous. The court entered judgment against
Talib.
       On appeal, Talib objects to what he maintains was
oppressive and unfair police treatment in 2013. He does not,
however, contest the trial court’s 2018 summary judgment ruling.
We affirm this legal reasoning on the merits. The court’s
analysis was straightforward and correct.




                                2
       Talib directs his legal argument at the trial court’s failure
to appoint a court reporter for him. The trial court’s settled
statement recounts that the court overruled Talib’s first request
for a reporter because he was required “to arrange for the
presence of a court reporter prior to the hearing.” The court
denied Talib’s second request at a later hearing, citing California
Rules of Court, rule 2.956, and the Superior Court of Los Angeles
County, Local Rules, rule 2.21. The latter rule includes the
following language:
       “A party who has received a fee waiver may request an
official court reporter pursuant to California Rules of Court, rule
2.956(c)(2). The request must be made by using the local form,
Request for Court Reporting Services by a Party with Fee Waiver
(LACIV 269), or Judicial Council form FW-020 and should be
filed at least ten calendar days before the hearing or trial for
which the reporter is requested. If the requesting party received
less than ten days’ notice of the hearing or trial, the requesting
party must file the request as soon as practicable.”
       Talib does not argue he complied with this rule. Nor does
his brief cite anything in the record showing compliance. We
reject Talib’s attack on the court reporter ruling.
       As an alternative and independent ground, even if we were
to assume there was error about the court reporter, we would
affirm nonetheless. Talib has not shown, nor has he undertaken
to show, how the absence of a court reporter could have
prejudiced him, either in the trial court or on appeal. The trial
court set out in writing its correct analysis of Talib’s conversion,
fraud, negligence, and emotional distress claims. Nothing about
a court reporter’s presence could change the rectitude of this
analysis, either in the trial court or on appeal.




                                 3
       This case thus differs decisively from Jameson v. Desta
(2018) 5 Cal.5th 594, which Talib cites, where the trial court
granted a nonsuit on the basis of a plaintiff’s oral opening
statement at trial. The Court of Appeal affirmed without
reaching the merits on the ground the merits were not cognizable
in the absence of a reporter’s transcript. (Id. at pp. 623–625.)
Here, by contrast, the key trial court decision was written, and
our appellate decision is on the merits. In this setting, Talib has
failed to tell us why the transcript of the hearing is necessary to
our consideration of the merits of his appeal. Any error was
harmless.
                           DISPOSITION
       We affirm.



                                                 WILEY, J.



We concur:



             STRATTON, Acting P. J.




             HARUTUNIAN, J.*


*     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 4